Citation Nr: 0710071	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  06-38 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 until 
October 1946.  He served in the Asiatic-Pacific Theater of 
Operations during WWII, and received medals and citations 
that included the Combat Infantryman Badge and the Purple 
Heart.  The veteran died in May 2005.  The appellant is the 
veteran's widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a December 2005 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri that denied service connection for the cause of the 
veteran's death.

This case was advanced on the docket based on the appellant's 
age.


FINDING OF FACT

The veteran's service-connected PTSD was as likely as not a 
contributing cause of his death.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the veteran, 
service connection for the cause of the veteran's death is 
warranted. 38 U.S.C.A. §§ 1103, 1110, 1310, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.312 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

A death certificate was received in August 2005 showing that 
the veteran died in May 2005 at the age of 79.  At the time 
of death, service connection was in effect for post-traumatic 
stress disorder (PTSD) rated 70 percent disabling, malaria, 
rated zero percent disabling and residuals of shell fragment 
wound of the right shoulder, rated noncompensably disabling.  
The veteran was in receipt of a total rating based on 
unemployability due to service-connected disability.

The appellant asserts that medical evidence of record 
supports her contentions that that PTSD can lead to heart 
disease and/or exacerbation of cardiovascular disease that 
was the primary cause of the veteran's death.  She maintains 
that as result of this linkage, service connection for the 
cause of death is warranted. 

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating a claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal in this matter, further assistance is 
unnecessary to aid the appellant in substantiating her claim.

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed to the cause of death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, rather, a causal 
connection must be shown. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The veteran served in combat during WWII and was shown to 
have been treated at various times for "battle fatigue" and 
"shell shock" and was ultimately diagnosed as having 
psychoneurosis anxiety.  His service medical records reflect 
no treatment or complaints relating to heart disease.  His 
cardiovascular status was evaluated as normal on service 
discharge examination report dated in September 1946.  He was 
also treated for malaria and a shell fragment wound of the 
right shoulder as a result of hostile action for which 
service connection was established.  On VA examination in 
March 1976, no abnormal findings with respect to the 
cardiovascular system were found.  However, subsequently 
shown in the record is a discharge summary from a private 
psychiatric admission between August and September 1976 
noting that a medical work-up showed symptoms compatible with 
severe atherosclerosis and symptoms compatible with angina.  
It was also recommended that the veteran be maintained on 
previous hypertension medications, although no symptoms of 
such had been shown on the current admission. 

Service connection for psychoneurosis, characterized by 
anxiety was established by rating action dated in November 
1976, effective from March 1976, and a 30 percent rating was 
awarded.

Following VA outpatient geropsychiatry examination in 
December 2001, diagnoses were rendered of coronary 
atherosclerosis, hypertension, noninsulin-dependent diabetes 
mellitus and chronic obstructive pulmonary disease.  Private 
and VA clinical records dated between 2002 and 2003 reflect 
that the veteran received extensive treatment for worsening 
psychiatric-related symptomatology.  The veteran was afforded 
a VA examination for mental health purposes in December 2002 
whereupon it was determined that he met the criteria for 
PTSD.  The service-connected psychoneurosis was 
recharacterized as PTSD and was continued as 30 percent 
disabling.  

By rating action dated in February 2003, the disability 
rating for PTSD was increased to 70 percent disabling from 
September 2001.  A total rating based on unemployability due 
to service-connected disability was granted by rating action 
dated in March 2003.  

As noted previously, a death certificate was received in 
August 2005 reflecting that the veteran died in May 2005.  
The causes of death were shown to be cardiopulmonary arrest 
due to or as a consequence of coronary artery disease, status 
post myocardial infarction due to or as a consequence of 
atrial fibrillation due to or as a consequence of chronic 
obstructive pulmonary disease and encephalopathy.  A claim 
for service connection for the cause of the veteran's death 
was received in August 2005.  

The appellant submitted a clinic note from a VA staff 
physician who wrote in February 2006 that the veteran had 
been a patient in the PTSD clinic since December 2002, and 
suffered from active symptoms of PTSD caused by his 
experiences during [WWII].  It was opined that it was as 
likely as not that his cardiovascular disease was exacerbated 
by active PTSD symptomatology.

The case was referred to a VA physician for a cardiology 
review of the record and a medical opinion as to whether the 
veteran's cardiovascular disease had been exacerbated by 
PTSD.  The examiner provided a succinct clinical history and 
pointed out that the veteran had multiple risk factors which 
undoubtedly contributed to the development and progression of 
atherosclerotic disease.  It was added, however, that while 
the concomitant physical stress and manifestations of 
depression/anxiety and PTSD had been recognized as indirect 
markers that could increase the risk for development of heart 
disease, they were insufficient as a sole or significant 
explanation for death due to cardiovascular disease in the 
veteran's case.  It was opined that the veteran's death at 
age 79 was not likely to be considered premature as a result 
of accelerated atherosclerotic heart disease by statistical 
standards, although there was evidence that he had an 
advanced disease process at age 55 that had necessitated 
coronary artery bypass grafting (CABG).  The examiner added 
that this could not be resolved without resorting to 
speculation, and that he could not reliably comment on the 
possible contribution of the veteran's PTSD to his coronary 
artery disease and cardiovascular death in light of multiple 
traditional risk factors.  

Received in support of the claim was a medical report dated 
in January 2007 from a private physician, J. H., M.D., 
F.A.C.C., who wrote that the veteran had CABG in 1982 after 
suffering three to four myocardial infarctions, according to 
the appellant.  It was opined that it was very possible that 
part of the coronary artery disease process was induced by a 
high-stress disorder.  

Legal analysis

The record contains competent evidence that the veteran' 
heart disease was impacted to some extent by his service-
connected PTSD.  In February 2006, a VA staff physician noted 
the veteran's history of treatment and stated that it was as 
likely as not that cardiovascular disease was exacerbated by 
active PTSD symptomatology.  In 2007, a private physician 
strongly suggested that elements of coronary artery disease 
could be related to a high-stress disorder.  The Board notes 
that while the VA cardiology examiner in October 2006 tended 
to discount the effects of PTSD/anxiety on the development of 
cardiovascular disease in the veteran's case, he did state 
that it had been recognized that exceptional stress could 
indirectly increase the risk for coronary artery disease.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2006).  This 
includes instances in which there is additional disability of 
a non-service-connected condition due to aggravation by an 
established service- connected disorder. See Allen v. Brown, 
7 Vet. App. 439 (1995).  Given the VA staff physician's 
favorable view that a relationship existed between the 
veteran's cardiovascular disease and PTSD, and the fact that 
none of the opinions articulated above expressly excludes the 
possibility of a link between PTSD and the exacerbation of 
cardiovascular disease, the Board finds that a basis for 
service connection on the basis of aggravation is reasonably 
demonstrated.  Therefore, with resolution of reasonable doubt 
in the appellant's favor, the Board finds that PTSD was a 
contributing factor in the veteran's death on the basis of 
aggravation, and that service connection for the cause of the 
veteran's death is warranted. 38 C.F.R. § 3.102 (2006).


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


